 1   Scott E. Davis
     State Bar No. 016160
 2   SCOTT E. DAVIS, P.C.
     8360 E. Raintree Drive, Suite 140
 3   Scottsdale, AZ 85260
 4   Telephone: (602) 482-4300
     Facsimile: (602) 569-9720
 5   email: davis@scottdavispc.com
 6   Steven J. Parsons
     Nevada State Bar No. 363
 7   Law Offices of Steven J. Parsons
     10091 Park Run Drive, Suite 200
 8   Las Vegas, NV 89145
 9   Telephone: (702) 384-9900
     Facsimile: (702) 384-5900
10   Email: Steve@SJPLawyer.com
11   Attorneys for Plaintiff Michele Cosgrove
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14

15                                                    Case No. 2:19-cv-00110-GMN-GWF
     Michele Cosgrove,
16                                                    STIPULATED MOTION TO
                   Plaintiff,                         EXTEND DEADLINE TO FILE
17                                                    PROPOSED DISCOVERY
            v.                                        PLAN/SCHEDULING ORDER BY
18                                                    SIXTY (60) DAYS
     The Prudential Insurance Company of America;
19   Harrah’s Operating Company, Inc.; Harrah’s
     Operating Company, Inc. Long Term Disability
20   Plan,
21                 Defendants.
22
23         The parties hereby stipulate and move the Court for an Order extending their

24   deadline to file the Proposed Discovery Plan/Scheduling Order by sixty (60) days, or

25   until June 14, 2019.

26
                                                -1-
 1           Pursuant to the Court’s March 1, 2019 Minute Entry (Dkt. #5), the parties’ current

 2   deadline to file the Proposed Discovery Plan/Scheduling Order is Monday, April 15,

 3   2019.

 4           The reason for the parties’ stipulation is that it is not clear at this time whether the

 5   Harrah’s defendants can be dismissed from this matter without prejudice and/or whether

 6   they need to remain in this lawsuit. At this time, the Harrah’s defendants have been

 7   served, but have not yet Answered or otherwise responded to Plaintiff’s Complaint. The

 8   Harrah’s defendants’ Answer or response to Plaintiff’s Complaint is due to be filed no

 9   later than April 25, 2019.

10           Extending the deadline for the parties to file their Proposed Discovery

11   Plan/Scheduling Order will give them additional time to resolve this issue, which would

12   bring clarity to the Proposed Discovery Plan/Scheduling Order as well as who the parties

13   are that will be in the lawsuit at that time and who will participate in preparing the

14   Proposed Discovery Plan/Scheduling Order. Extending the deadline would also avoid the

15   parties having to file a second Proposed Discovery Plan/Scheduling Orders, if they

16   determine the Harrah’s defendants cannot be dismissed from this matter.

17           Therefore, with good cause appearing, the parties respectfully move for the Court

18   to grant their stipulation.

19                    RESPECTFULLY REQUESTED this 9th day of April, 2019.

20
             /s/ Julie M. Kamps, Esq.                           /s/ Scott E. Davis, Esq.
21           Julie M. Kamps, Esq.                               Scott E. Davis, Esq.
             Attorney for Prudential                            Steve J. Parsons, Esq.
22                                                              Attorneys for Plaintiff
                                                ORDER
23
             IT IS SO ORDERED.
24
             Dated:            April 10 , 2019.
25
26                                               U.S. District/Magistrate
                                                 UNITED                   Judge
                                                          STATES MAGISTRATE     JUDGE
                                                   -2-
